--------------------------------------------------------------------------------

JONATHAN BONNETTE 

2485 Village View Drive, Suite 180 

Henderson, NV 89074 

(702) 830-7919 

 

 

May 15, 2020

 

 

James Olson, Chairman

Grow Capital, Inc.

 

Re: OFFICER COMPENSATION AGREEMENT

 

Gentlemen,

 

Set forth below are the terms and conditions regarding compensation for services
to be provided during fiscal year May 15, 2020 to May 15, 2021, and the fee
arrangement for services to be provided by my firm to Grow Capital, Inc., its
subsidiaries and affiliates (collectively "GRWC" or “Company”) for periods after
May 14, 2020, along with our agreement regarding payment of fees for those
services. The effective date of this agreement is and shall be May 15, 2020. 

 

COMPENSATION FOR PAST SERVICES

 

It is acknowledged, both by GRWC and by Jonathan Bonnette, that there are no
amounts that GRWC currently owes Jonathan Bonnette for any period prior to May
15, 2020 and that in consideration of this agreement and for other good and
valuable consideration, Jonathan Bonnette hereby waives any claim or cause of
action, whether in equity or at law, he has or may have against GRWC for fees
for services provided prior to May 15, 2020. 

 

 

BASIC FEE ARRANGEMENT

 

For the twelve months beginning May 15, 2020, GRWC hereby agrees to pay Jonathan
Bonnette (“Bonnette”) a fixed fee of Three Hundred Twenty Thousand Dollars
($320,000) for the services of Bonnette in consideration of providing Executive
Officer services.  It is also understood and agreed that Mr. Bonnette is
providing and intends to continue to provide services to other clients of his
firm or to otherwise be individually employed by another entity or entities and
that Mr. Bonnette shall devote only so much time and effort as is reasonably
necessary to meet the needs of GRWC within his other time constraints.  

The basic fee arrangement noted above of $320,000 shall be paid, at the
discretion of the GRWC, in either in cash or through Stock Based Compensation
except that One-Third of the basic fee ($106,667) shall be paid in upfront fully
vested Stock Based Compensation valued at $.04 per share as rounded up to the
nearest whole cent based on the average of the 3 lowest closing share market
prices over the previous 30 market trading days at an applied discount of 20% to
that calculated average closing share market price, and equaling Two Million Six
Hundred Sixty-Six Thousand Six Hundred Sixty-Seven (2,666,667) shares of GRWC
restricted "144" common stock.  The shares are to be issued within 10 days of
executing this agreement and vest immediately upon issuance. Any such shares of
Stock under this basic fee arrangement will be issued to Jonathan Bonnette, or,
upon request, his designee.  This upfront payment of $106,667 in GRWC shares is
deemed to cover the three-month period of May 15,

--------------------------------------------------------------------------------

1 | Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

2020 to August 15, 2020.  The balance of Mr. Bonnette’s compensation of $213,333
will vest monthly but be paid quarterly in installments of $71,111 within 10
days following each of the three-month periods ending of November 15, 2020,
February 15, 2021, and May 15, 2021. To the extent GRWC elects to pay such
quarterly installments as Stock Based Compensation, then GRWC shall issue an
amount of Stock for each quarterly installment equal to $71,111 (or such portion
thereof not paid in cash) in GRWC restricted “144” stock, divided by the product
of 80% of that Stock’s average of the three lowest closing price during the last
ten trading days of the three-month period for which the fee is due.  If Mr.
Bonnette’s employment terminates, for any reason, then he shall be paid pro rata
for any month or part of a month that he has worked either in cash and/or Stock
Based Compensation, and if the latter, then with market share price calculated
at the end of the three-month in which he terminates and in the same manner as
in the previous sentence of this paragraph.

 

The above stated fees do not include expenses and GRWC agrees to timely pay any
authorized expenses separately billed to GRWC. GRWC further agrees that Mr.
Bonnette or GRWC may also utilize other employees or subcontractors to perform
services for GRWC or in support of matters assigned by and for the support of
GRWC, all subject to the time limitations set forth above. To the extent a
matter requires or may require the expertise of a business service other than
what Mr. Bonnette or other GRWC personnel can provide, GRWC agrees to separately
engage and pay for such business services and expenses, and Mr. Bonnette will
provide business oversight of said services within the parameters of this
Officer Compensation Agreement and all as directed by you. 

 

Charges for expenses may and shall include, but not be limited to, expenditures
for office expenses, travel, business meals, mileage, and other expenses
incurred by us in the proper performance of consulting services for you. 

 

 

BONUS FEE ARRANGEMENT

 

 

As an Executive Officer of the Company, Mr. Bonnette is entitled to participate
in a stock incentive plan whereby he and other officers of the Company can earn
and receive between a 5% to 20% salary bonus based on reaching a GRWC share
price benchmark. The benchmark is represented by a range of percentage share
price increases. One of the percentage share price increases (“target price”)
within these ranges must occur over the closing market stock price on May 15,
2020 (“base price”) for the salary bonus to be effective.  The target price is
calculated using the average GRWC closing market stock prices reported during
the entire month of June 30, 2021.  The range of bonus available for determining
the participation under this bonus fee arrangement and the resulting bonus
compensation available is as follows:

 

% of Target Price

 

 

 

 

over Base Price

 

Bonus Earned

 

Bonus Compensation

 

 

 

 

 

  20-40%

 

5%

 

$16,000

  41-60%

 

10%

 

$32,000

  61-80%

 

15%

 

$48,000

  81% or greater

 

20%

 

$64,000

 

The bonus earned under this arrangement will be paid in GRWC restricted “144”
stock, divided by the product of 80% of that Stock’s average of the three lowest
closing market stock prices during the month ended June 30, 2021 and payable
within 10 days following that date.  This bonus fee arrangement will take into
consideration any forward or reverse stock splits that may occur during the time
that this compensation agreement is in effect.

--------------------------------------------------------------------------------

2 | Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCOPE OF SERVICES

 

Officer Bonnette shall be the Chief Technology Officer of the GRWC parent and
the Chief Executive Officer of its Bombshell Technologies Inc. subsidiary
(“Bombshell”), shall report to and take directions from the parent Company’s
Board of Directors and from its CEO and President and from Bombshell’s Board of
Directors.  Mr. Bonnette is expected to make major contributions to the
short-term and long-term profitability, growth and financial strength of the
Company and its Bombshell subsidiary. Mr. Bonnette shall also focus his time and
energy to perform such duties and responsibilities as may be reasonably
requested from time to time by the Board of Directors and by the CEO and
President of the Company.  Officer Bonnette agrees that while employed by the
Company, he will devote such time, taking into consideration his official
position, in applying his attention, skill and best efforts to the faithful
performance of Executive Officer duties hereunder in a professional and
confidential manner.  Due to the nature of the duties as an Executive Officer,
Bonnette agrees that he will work those hours reasonably necessary to complete
such duties hereunder, even if such duties require him to work outside of normal
business hours.  Officer Bonnette agrees that in the performance of such duties
and in all aspects of employment, he will comply with the policies, standards,
work rules, strategies and regulations established from time to time by the
Board of Directors of the Company, in addition to its by-laws.  

 

 

TERM OF SERVICE

 

The term of this agreement shall be and is thirteen and one-half months,
beginning with the effective date of May 15, 2020 and ending on May 15, 2021,
and may be terminated by either party to this agreement at any time, with 30
days’ notice, “for cause” only.

 

If any of the above terms do not meet with your approval, please let me know
immediately, and I will review them with you.  If you agree with the foregoing,
please sign the duplicate original of this letter and return it to me at your
earliest convenience.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ Jonathan Bonnette

 

 

 

Jonathan Bonnette

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

Grow Capital, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Olson

 

 

 

James Olson, Chairman

 

 

--------------------------------------------------------------------------------

3 | Page

 